               Case 1:20-cv-03208-JMF Document 48 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ ---------x
                                                                :
IN RE COLUMBIA UNIVERSITY TUITION                               :    Lead Case No. 1:20-cv-03208 (JMF)
REFUND ACTION                                                   :
                                                                :   (ORAL ARGUMENT REQUESTED)
---------------------------------------------------------------x


                    PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

             Plaintiffs hereby provide notice of supplemental authority of two new opinions in

COVID-19 tuition and fee refund action in relation to Plaintiff’s Memorandum in Opposition to

Defendant’s Motion to Dismiss (Dkt. No. 45). The decisions, both denying Motions to Dismiss,

are:

       1.) McDermott v. The Ohio State University, Case             No. 2020-00286JD (Ohio Ct.Cl., Aug.
           24, 2020), attached hereto as Exhibit 1;

       2.) Mellowitz v. Ball State University and Board of Trustees of Ball State University, Case
           No. 49D14-2005-PL-015026 (Marion Sup. Ct., Aug. 14, 2020) attached as Exhibit 2.

Plaintiffs are also providing additional filings related to the Motion to Dismiss in the Mellowitz

action as the the Order in that case is not detailed with regard to the basis for the motion to

dismiss or arguments made in support and opposition thereto. Those additional filings are:

       3.)   Mellowitz Complaint as Exhibit 3;
       4.)   Mellowitz Motion to Dismiss as Exhibit 4;
       5.)   Mellowitz Memorandum in Support of Motion to Dismiss as Exhibit 5;
       6.)   Mellowitz Response in Opposition to Motion to Dismiss as Exhibit 6;
       7.)   Mellowitz Reply in Support of Motion to Dismiss at Exhibit 7.

       The McDermott Plaintiff sued the Ohio State University for breach of contract and unjust

enrichment due to the University’s refusal to give pro-rated refunds of fees as part of its response

to the COVID-19 pandemic. Defendant’s motion was denied in its entirety for reasons that make




                                                          1
           Case 1:20-cv-03208-JMF Document 48 Filed 09/11/20 Page 2 of 2




dismissal of Plaintiff’s Consolidated Amended Class Action Complaint in this case inappropriate

as well.

   Likewise, the Mellowitz Plaintiff brought a putative class action asserting claims of breach of

contract and unjust enrichment on similar facts.

   Plaintiffs respectfully suggest that these decisions further support their position, in opposition

to the Defendant’s Motion to Dismiss.

September 11, 2020


ANASTOPOULO LAW FIRM, LLC                       GAINEY McKENNA & EGLESTON

By: /s/ Roy T. Willey IV                        Thomas J. McKenna
Roy T. Willey IV (admitted pro hac vice)        Gregory M. Egleston
Eric M. Poulin (admitted pro hac vice)          501 Fifth Avenue, 19th Floor
32 Ann Street                                   New York, NY 10017
Charleston, SC 29403                            Tel.: (212) 983-1300
Tel: (843) 614-8888                             Email: tjmckenna@gme-law.com
Email: roy@akimlawfirm.com                      Email: gegleston@gme-law.com
Email: eric@akimlawfirm.com

TOPTANI LAW PLLC                                MOREA SCHWARTZ BRADHAM
Edward Toptani                                  FRIEDMAN & BROWN LLP
375 Pearl Street, Suite 1406                    John M. Bradham
New York, NY 10038                              444 Madison Avenue, 4th Floor
Tel: (212) 699-8930                             New York, NY 10022
Email: edward@toptanilaw.com                    Tel: (212) 695-8050
                                                Email: jbradham@msbllp.com




                                                   2
